NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
GPX INTERNATIONAL TIRE CORPORATION AND
HEBEI STARBRIGHT TIRE CO., LTD.,
Plaintiffs-Appellees,
and
TIANJIN UNITED TIRE & RUBBER
INTERNATIONAL CO., LTD.,
Plaintiff-Appellee, __
v. _
UNITED STATES,
Defen,dant-Appellan,t,
and
TITAN TIRE CORPORATION AND UNITED STEEL,
PAPER AND FORESTRY, RUBBER,
MANUFACTURING, ENERGY, ALLIED
INDUSTRIAL AND SERVICE WORKERS
INTERNATIONAL UNION, AFL-CIO-CLC,
Defendants-Appellants,
and
BRIDGESTONE AMERICAS, INC. AND
BRIDGESTONE AMERICAS TIRE OPERATIONS,
LLC,
Defenclan,ts-Appellants.
2011_1107, -1103, -1109

GPX INTL TIRE CORP V. US 2
Appeals from the United States C0urt of Internati0nal
Trade in consolidated case no. 08-CV-0285, Judge Jane A.
Restani.
ON MOTION
ORDER
Upon consideration of Plaintiff-Appellee Tianjin United
Tire & Rubber International Co., Inc.’s motion for
alignment of briefing schedule, "
lT IS ORDERED THATZ
The motion is granted Al1 appellees briefs are due in
accordance with the date in this court's March 1O, 2011
order
FOR THE COURT
MAY 1 7 2011
/s/ J an Horbaly
Date J an H0rbaly
Clerk
cc: A1an H. Price, Esq.
Wes1ey K. Caine, Esq.
Kathleen W. Cannon, Esq.
JOS@Ph W- DO1"I1» ES<1- s.s. c0un1":i)'FEF[»’PanLs ma
Roger B. Schagrin, Esq. THE FE9ERAL C|RCU|T
Daniel L. Porter, Esq. _ °
Francis J. Sailer, Esq. NAY'1 7 gun
' Michae1D. Panzera, Esq.
Jeffrey D. Gerrish, Esq. 'MN H0RBN'¥
s24 olim